



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Mailhot, 2015 ONCA 637

DATE: 20150921

DOCKET: C57454

Doherty, Tulloch and Huscroft JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Matthew Mailhot

Appellant

Matthew Mailhot, appearing in person

Louis P. Strezos, as duty counsel

Eric Siebenmorgen, for the respondent

Heard and orally released:  September 15, 2015

On appeal from the conviction entered by Justice F.L.
    Forsyth of the Ontario Court of Justice, dated September 11, 2012 and the
    sentence imposed on June 27, 2013.

ENDORSEMENT

[1]

In our view, the witnesses were qualified to give opinion evidence
    identifying the appellant as the kicker in the video shown in court.  The
    witnesses were acquainted, to some extent, with the appellant and had viewed a
    video of the assault immediately after the assault occurred.  They also saw the
    appellant immediately after viewing that video.  All of these circumstances,
    referred to by the trial judge, placed the witnesses in a better position than
    the trial judge to make an identification based on the video shown in the
    courtroom.

[2]

We see no reason to doubt the provenance of the video shown in the
    courtroom or to question the failure to produce the entire actual cell block
    video at trial.  The reasons of the trial judge make it clear that the parties
    agreed as to what would be shown to the witnesses in court.  We are also
    satisfied from the record that the entire cell block video was available.

[3]

We have considered the exculpatory evidence highlighted by Mr. Strezos,
    duty counsel, in his submissions.  Two of the three pieces were in fact
    addressed and analyzed by the trial judge in his reasons.  The third, an
    officers identification of someone other than the appellant, was referred to
    in passing by the trial judge in his summary of the evidence, but was not
    separately addressed   by the trial judge in his analysis of the evidence. 
    Trial judges are not required to review every piece of evidence in the course
    of their analysis.  It cannot be said that this evidence was so central as to
    make the failure to specifically refer to that evidence in the course of
    analysis as fatal to the conviction.

[4]

The conviction appeal is dismissed.

[5]

The appellant has served the custodial term of his sentence and does not
    wish to pursue the sentence appeal.  The sentence appeal is dismissed.

Doherty J.A.

M.H. Tulloch J.A.

Grant Huscroft J.A.


